                            Case 3:20-cv-05671-JD Document 49 Filed 09/17/20 Page 1 of 2



                     1   Brian C. Rocca, Bar No. 221576                  Richard S. Taffet, pro hac vice pending
                         brian.rocca@morganlewis.com                     richard.taffet@morganlewis.com
                     2   Sujal J. Shah, Bar No. 215230                   MORGAN, LEWIS & BOCKIUS LLP
                         sujal.shah@morganlewis.com                      101 Park Avenue
                     3   Michelle Park Chiu, Bar No. 248421              New York, NY 10178-0060
                         michelle.chiu@morganlewis.com                   Telephone: (212) 309-6000
                     4   Minna Lo Naranjo, Bar No. 259005                Facsimile: (212) 309-6001
                         minna.naranjo@morganlewis.com
                     5   Rishi P. Satia, Bar No. 301958                  Willard K. Tom, pro hac vice pending
                         rishi.satia@morganlewis.com                     willard.tom@morganlewis.com
                     6   MORGAN, LEWIS & BOCKIUS LLP                     MORGAN, LEWIS & BOCKIUS LLP
                         One Market, Spear Street Tower                  1111 Pennsylvania Avenue, NW
                     7   San Francisco, CA 94105-1596                    Washington, D.C. 20004-2541
                         Telephone: (415) 442-1000                       Telephone: (202) 739-3000
                     8   Facsimile: (415) 442-1001                       Facsimile: (202) 739-3001

                     9
                         Attorneys for Defendants
                    10

                    11                               UNITED STATES DISTRICT COURT
                    12                              NORTHERN DISTRICT OF CALIFORNIA
                    13                                     SAN FRANCISCO DIVISION
                    14

                    15   EPIC GAMES, INC., a Maryland Corporation,      Case No. 3:20-cv-05671-JD
                    16                        Plaintiff,               STIPULATION REGARDING
                                                                       EXTENSION OF TIME FOR
                    17                 v.                              DEFENDANTS TO RESPOND TO
                                                                       COMPLAINT
                    18   GOOGLE LLC; GOOGLE IRELAND
                         LIMITED; GOOGLE COMMERCE                       Civ. L.R. 6-1(a)
                    19   LIMITED; GOOGLE ASIA PACIFIC
                         PTE. LTD.; and GOOGLE PAYMENT
                    20   CORP.,
                    21                        Defendants.
                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           Case No. 3:20-cv-05671-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO
                              STIPULATION RE EXTENSION OF TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
                               Case 3:20-cv-05671-JD Document 49 Filed 09/17/20 Page 2 of 2



                     1             Plaintiff Epic Games, Inc. (“Plaintiff”) and Defendants Google LLC; Google Ireland

                     2   Limited; Google Commerce Limited; Google Asia Pacific Pte. Limited; and Google Payment

                     3   Corp. (“Defendants”) (collectively, the “Parties”), through their respective attorneys of record and

                     4   without waiving any rights, claims, or defenses they have in this action, hereby stipulate pursuant

                     5   to Civil Local Rule 6-1(a) to the following:

                     6             WHEREAS, Plaintiff filed its Complaint on August 13, 2020 (ECF No. 1);

                     7             WHEREAS, Plaintiff avers that it served all Defendants as of September 4, 2020, and,

                     8   based on that date, all Defendants are scheduled to respond on or before September 25, 2020;

                     9             WHEREAS, Defendants have requested, and Plaintiff does not oppose, a single date for
                    10   all Defendants to respond to the Complaint, up to and including October 9, 2020;

                    11             WHEREAS, in the interest of efficiency and judicial economy, Defendants intend to file a

                    12   consolidated response to the Complaint, in lieu of separate responses;

                    13             WHEREAS, the stipulated extension will not alter the date of any event or any deadline

                    14   already fixed by Court order;

                    15             NOW, THEREFORE, the Parties, through their counsel, stipulate as follows:

                    16             1.     Defendants shall respond to the Complaint on or before October 9, 2020.

                    17   IT IS SO STIPULATED.

                    18   Dated: September 17, 2020                             By      /s/ Brian C. Rocca1
                                                                                     Brian C. Rocca
                    19                                                               MORGAN, LEWIS & BOCKIUS LLP
                    20                                                               Attorneys for Defendants
                    21

                    22   Dated: September 17, 2020                             By      /s/ Gary Bornstein
                                                                                     Gary A. Bornstein
                    23                                                               CRAVATH, SWAINE & MOORE LLP
                    24                                                               Attorneys for Plaintiff
                    25

                    26

                    27

                    28   1
MORGAN, LEWIS &
                             Brian Rocca, the filer of this document, attests that he received the consent of Gary Bornstein.
 BOCKIUS LLP                                                                  1                         Case No. 3:20-cv-05671-JD
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                 STIPULATION RE EXTENSION OF TIME FOR DEFENDANTS TO RESPOND TO COMPLAINT
